Citation Nr: 0734689	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
November 1973 and from June 1976 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2002 and January 2004 rating decisions.

The veteran submitted a letter from Dr. Lopez, dated in April 
2004, in which Dr. Lopez indicated that the veteran had PTSD 
as a result of his automobile accident during service.  A 
claim for service connection for PTSD is referred to the RO 
for appropriate action.

Additionally, in June 2007, the veteran's representative 
indicated that the veteran's service connected disabilities 
were worse than when they were last evaluated.  As such, 
claims of increased ratings for scars of the face, forearm, 
and index finger and for conjunctivitis are referred to the 
RO for appropriate action.

The translations that were requested in the Joint Motion for 
Remand (Joint Motion) have been completed and associated with 
the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed a neuropsychiatric 
disorder while in service.

In March 2007, the Court of Appeals for Veterans Claims 
vacated a March 2006 Board decision on the grounds that the 
veteran was not provided notice consistent with the 
requirements of Kent v. Nicholson with regard to his claim of 
entitlement to service connection for a psychiatric 
disability.  See 20 Vet. App. 1 (2006).  This should be done.
 
Additionally, the Joint Motion indicated that the Board had 
failed to provide adequate reasons and bases for denying the 
veteran's claim for TDIU and remanded it for those purposes.  
The TDIU claim is inextricably intertwined with the new and 
material evidence claim; and therefore, a decision on this 
issue is held in abeyance pending completion of the 
development discussed below.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claims.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claim, and provide 
the veteran an explanation as to the 
meanings of "new" evidence and 
"material" evidence within the context 
of his claim to reopen the claim of 
entitlement to service connection for a 
psychiatric disability.  Additionally, 
explain to him that this claim was 
previously denied because there was no 
evidence showing a psychiatric disorder 
during service, and that in order to 
reopen his claim evidence showing the 
presence of a psychiatric condition during 
service, or within a presumptive period 
after service, would be necessary.

2.  Obtain the veteran's VA treatment 
records from October 2003 to the present.

3.  Contact the veteran and request that 
he complete record authorizations for each 
private doctor who has treated him for his 
neuropsychiatric disability, and then 
attempt to acquire any private records 
which have not been associated with the 
veteran's claims file.

4.  Obtain any Social Security 
Administration (SSA) records associated 
with the veteran's SSA file since April 
2002.  All efforts to obtain SSA records 
should be fully documented.

5.  Once the following development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from it.  

6.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


